Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/22/2021 has been entered. Claims 1, 5, 10 and 14 are amended. Claims 1-18 are currently pending in this application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0235294) in view of Du et al. (US 2016/0291722) and Kuo et al. (US 2017/0123538).
Regarding claim 1, Wang et al. teaches an array substrate (Fig. 1-8, [0035-0067]), comprising a plurality of pixel units (Fig. 2-5, [0051]) arranged in an array (Fig. 2-5), wherein each of the pixel units (Fig. 2-5, [0051]) comprises a light shielding layer (the layer corresponding to 410 in Fig. 6, [0058], the light shielding layer 410 can be prepared by materials such as metal), a thin film transistor (230 in Fig. 2-5, Fig. 7, [0051]), a touch electrode (110/490 in Fig. 1 and 7, [0063, 0048, 0035]), a scan line (210 in Fig. 
Wang et al. already teaches that the two adjacent touch signal lines (131 in Fig. 2-5 and Fig. 7, [0043-0063]) in the first direction (the vertical direction in Fig. 2-5) are connected with the conductive bridging portion (132 in Fig. 2-5, [0045]), and the conductive bridging portion (132 in Fig. 2-5, [0045]) is used as the bridging line (Fig. 2-5, [0045]) between the two adjacent touch signal lines (131 in Fig. 2-5 and Fig. 7, [0043-0063]) for transmitting touch signals ([0043-0063]) to not to set the touch signal lines (131 in Fig. 2-5 and Fig. 7, [0041, 0044], since 210 and 220 are located on different layer and 131 is 
Du et al. teaches that (Fig. 1-3a and Fig. 5a, [0029-0037, 0073-0081]) a conductive bridging portion (32 in Fig. 2 and 5a, [0073-0081]) is a part of a conductive layer (32 in Fig. 2 and 5a, [0073-0081]) below the layer of the touch signal line (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) and the scan line (1/200 in Fig. 2 and 5a, [0031, 0047]), two adjacent touch signal lines (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) in the first direction (Fig. 2) are connected with a conductive bridging portion (32 in Fig. 2 and 5a, [0073-0081]) which is a conductive layer (32 in Fig. 2 and 5a, [0073-0081]) below the layer (Fig. 5a) of the touch signal line (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) and the scan line (1/200 in Fig. 2 and 5a, [0031, 0047]), and the touch signal line (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) is connected to the conductive layer (32 in Fig. 2 and 5a, [0073-0081]) through a first via hole (4 in Fig. 5a, [0081]).
Kuo et al. teaches that (Fig. 6-7, [0041-0047]) a touch signal line (102/124 in Fig. 6-7, [0043-0044, 0047]) is connected to a touch electrode (122/132/120/130 in Fig. 6-7, [0042, 0044, 0047, 0034]) through a second via hole (118/128 in Fig. 6-7, [0031, 0033]).


Regarding claim 10, Wang et al. teaches a display device (Fig. 1-8, [0035-0067]), comprising an array substrate (Fig. 1-8, [0035-0067]). As stated in the rejection of claim 1 above, Wang et al. in view of 

Regarding claims 2, 6, 8, 11, 15 and 17, Wang et al. also teaches the following elements:
(Claims 2 and 11) the data line (220 in Fig. 2-5, [0042]) covers (Fig. 2-5, [0044]) a portion (Fig. 2-5, [0044]) of the touch signal line (131 in Fig. 2-5 and Fig. 7, [0043-0063]) in the first direction (the vertical direction in Fig. 2-5).
(Claims 6 and 15) the touch signal line (131 in Fig. 2-5 and Fig. 7, [0043-0063]) is located between (Fig. 2-5) two adjacent scan lines (210 in Fig. 2-5, [0042]).
(Claims 8 and 17) the thin film transistor (230 in Fig. 2-5, [0051]) is a top gate type thin film transistor (Fig. 6, [0051, 0061]).

Regarding claims 3 and 12, as stated in the rejection of claim 1 above, Wang et al. in view of Du et al. and Kuo et al. already teaches that the touch signal line is at a same layer as the scan line, the two adjacent touch signal lines are connected with the conductive bridging portion of the light shielding layer, and the touch signal line is connected to the light shielding layer through a first via hole, and the 
Kuo et al. teaches that (Fig. 6-7 and Fig. 3-5) the end portion (the two end portions of 102/124 in Fig. 6-7, [0043-0044, 0047], Fig. 3-5) is a horizontal portion (Fig. 6, Fig. 3 and 5) bent from (Fig. 6, Fig. 3 and 5, [0032) two ends (Fig. 6, Fig. 3 and 5) of the vertical portion (the middle vertical portion of 102/124 in Fig. 6-7, [0043-0044, 0047], Fig. 3-5) toward the second direction (the horizontal direction in Fig. 6, Fig. 3 and 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kuo et al. for the system of Wang et al. in view of Du et al. and Kuo et al. such that the end portion of the system of Wang et al. in view of Du et al. and Kuo et al. is a horizontal portion bent from two ends of the vertical portion of the system of 

Regarding claims 4 and 13, Wang et al. does not teach that the horizontal portion is parallel to the scan line.
Kuo et al. teaches that (Fig. 6-7 and Fig. 3-5) the horizontal portion (the two end portions of 102/124 in Fig. 6-7, [0043-0044, 0047], Fig. 3-5) is parallel to (Fig. 6, Fig. 3 and 5, [0032, 0034]) the scan line (114 in Fig. 6, Fig. 3 and 5, [0035]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kuo et al. for the system of Wang et al. in view of Du et al. and Kuo et al. such that the horizontal portion of the system of Wang et al. in view of Du et al. and Kuo et al. is parallel to the scan line since this would help to keep the touch lines from (or namely keep away from, or avoid) the active device SW/TFT, the effect of the touch lines on the active device can be reduced; namely, signal interference with the active device from the touch lines that results in easy turn-on and uneasy turn-off of the active device is avoided (Kuo et al., [0032, 0034, 0064]).

Regarding claims 5 and 14, Wang et al. also teaches that the vertical portion (Fig. 2-5, [0044]) of the touch signal line (131 in Fig. 2-5 and Fig. 7, [0043-0063]) is perpendicular to (Fig. 2-5, [0044, 0040]) the scan line (210 in Fig. 2-5, [0042]).

Regarding claims 7 and 16, Wang et al. also teaches that the light shielding layer (the layer corresponding to 410 in Fig. 6, [0058], the light shielding layer 410 can be prepared by materials such as metal) comprises a light shielding portion (410 in Fig. 6, [0058]), and the light shielding portion (410 in Fig. 6, [0058]) corresponds to (Fig. 7, [0058-0060]) the thin film transistor (230 in Fig. 2-5, Fig. 7, [0051]). Wang et al. teaches a bridging portion (132 in Fig. 2-5, [0045]), the bridging portion (132 in Fig. 2-5, [0045]) corresponds to the end portion (the end portions of 131 in Fig. 2-5) of the touch signal line (131 in Fig. 2-5 and Fig. 7, [0043-0063]), and the bridging portion (132 in Fig. 2-5, [0045]) is connected to the end portion (the end portions of 131 in Fig. 2-5) through the first hole (140 in Fig. 7, [0045]). As stated in the rejection of claim 3 above, Wang et al. in view of Du et al. and Kuo et al. already teaches that the end portion of the touch signal line is the horizontal portion; and as stated in the rejection of claim 1 above, Wang et al. in view of Du et al. and Kuo et al. also already teaches that the two adjacent touch signal lines are connected with the conductive bridging portion of the light shielding layer, and the touch signal line is connected to the light shielding layer through a first via hole, and the touch signal line is connected to the touch electrode through a second via hole; therefore, Wang et al. in view of Du et al. and Kuo et al. teaches that the light shielding layer comprises a bridging portion, the bridging portion corresponds to the horizontal portion, and the bridging portion is connected to the horizontal portion through the first via hole.

Regarding claims 9 and 18, Wang et al. also teaches that the pixel unit (Fig. 2-5, [0051]) comprises a substrate (100 in Fig. 6, [0035]), the light shielding layer (the layer corresponding to 410 in Fig. 6, [0058], the light shielding layer 410 can be prepared by materials such as metal), a buffer layer (420 in Fig. 6, [0059]), a polysilicon layer (430 in Fig. 6, [0060]), a first interlayer dielectric layer (500 in Fig. 6-7, [0063]), a gate insulating layer (440 in Fig. 6, [0060]), a first metal layer (the layer corresponding to 450/210/131 in Fig. 6-7, [0061]), a second interlayer dielectric layer (460 in Fig. 6, [0061]), a second .

Response to Arguments
Applicant’s arguments, see Pages 6-10, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 103(a) have been fully considered but they are not persuasive. Applicant states "…Significantly, in what Wang disclosed, the light shielding layer 410 is not used as a bridging line between the two adjacent touch signal lines. The first touch line segment 131 and the second touch line segment 132 are formed in different layers without any connections with the light shielding layer 410… Furthermore, please refer to what Du disclosed in paragraph [0061]: "...Additionally, a light filtering laver is needed to be located between the active region and the substrate in the case that the thin film transistor in the arrav substrate is a top- ate thin film transistor." In the entire specification of Du, there is no relevant disclosure with the light filtering layer (light shielding layer) mentioned but only the paragraph [0061] as aforementioned. Consequently, Wang, Du and Kuo do not disclose the limitations "... two adjacent touch signal lines in the first direction are connected with the light shielding layer and the light shielding laver is used as a bridging line between the two adjacent touch signal lines for transmitting touch signals to not to set the touch signal lines at a same layer as the data line, and the touch signal line is connected to the light shielding layer through a first via hole, ... " of the present application. ". Examiner respectfully disagrees. The rejection of claims 1 and 10 above are rejections under 35 U.S.C. 103 being unpatentable over Wang et al. (US In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Wang et al. already teaches that the two adjacent touch signal lines (131 in Fig. 2-5 and Fig. 7, [0043-0063]) in the first direction (the vertical direction in Fig. 2-5) are connected with the conductive bridging portion (132 in Fig. 2-5, [0045]), and the conductive bridging portion (132 in Fig. 2-5, [0045]) is used as the bridging line (Fig. 2-5, [0045]) between the two adjacent touch signal lines (131 in Fig. 2-5 and Fig. 7, [0043-0063]) for transmitting touch signals ([0043-0063]) to not to set the touch signal lines (131 in Fig. 2-5 and Fig. 7, [0041, 0044], since 210 and 220 are located on different layer and 131 is located on the same layer as 210, 131 and 220 are located on different layer) at a same layer as the data line (220 in Fig. 2-5, [0042]). Wang et al. also teaches that the light shielding layer (the layer corresponding to 410 in Fig. 6, [0058], the light shielding layer 410 can be prepared by materials such as metal) is a conductive layer below the layer of the touch signal line (131 in Fig. 2-5 and Fig. 7, [0043-0063]) and the scan line (210 in Fig. 2-5, [0042]). Wang et al. does not teach that the conductive bridging portion is a part of the light shielding layer which is the conductive layer below the layer of the touch signal line and the scan line such that the two adjacent touch signal lines in the first direction are connected with the light shielding layer, the light shielding layer is used as the bridging line between the two adjacent touch signal lines for transmitting touch signals to not to set the touch signal lines at a same layer as the data line, and the touch signal line is connected to the light shielding layer through a first via hole. Du et al. teaches that (Fig. 1-3a and Fig. 5a, [0029-0037, 0073-0081]) a conductive bridging portion (32 in Fig. 2 and 5a, [0073-0081]) is a part of a conductive layer (32 in Fig. 2 and 5a, [0073-0081]) below the layer of the touch signal line (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) and the scan line (1/200 in Fig. 2 and 5a, [0031, 0047]), two adjacent touch signal lines (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) in the first direction (Fig. 2) are connected with a conductive bridging portion (32 in Fig. 2 and 5a, [0073-0081]) which is a conductive layer (32 in Fig. 2 and 5a, [0073-0081]) below the layer (Fig. 5a) of the touch signal line (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) and the scan line (1/200 in Fig. 2 and 5a, [0031, 0047]), and the touch signal line (3/31/102 in Fig. 1-2 and Fig. 5a, [0029-0033, 0074-0081]) is connected to the conductive layer (32 in Fig. 2 and 5a, [0073-0081]) through a first via hole (4 in Fig. 5a, [0081]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that a conductive bridging portion is a part of a conductive layer below the layer of the touch signal line and the scan line, two adjacent touch signal lines in the first direction are connected with the conductive bridging portion which is the conductive layer below the layer of the touch signal line and the scan line, and the touch signal line is connected to the conductive layer through a first via hole as taught by Du et al. for the system of Wang et al. such that the conductive bridging portion of the system of Wang et al. is a part of the conductive layer below the layer of the touch signal line and the scan line of the system of Wang et al., which is the light shielding layer of the system of Wang et al., therefore, the two adjacent touch signal lines of the system of Wang et al. in the first direction are connected with the light shielding layer of the system of Wang et al., which is the conductive layer below the layer of the touch signal line and the scan line, the light shielding layer is used as the bridging line between the two adjacent touch signal lines for transmitting touch signals to not to set the touch signal lines at a same layer as the data line, and the touch signal line is connected to the light shielding layer through a first via hole since this would help to reduce the coupling capacitance between the touch line and touch electrodes which the touch line passes by, thereby improving an accuracy of a touch operation for the display device, and the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAN LIU/Primary Examiner, Art Unit 2871